The Court.
The charter of the town of Berkeley was granted by special act of the legislature before the adoption of the present constitution. It provided for the election of two justices of the peace for the municipality. The only question in this case is, whether or not this provision of the charter has been repealed by the adoption of the constitution, and the general legislation had under it. It is conceded that there is no such repeal in express terms. We think there is none by necessary implication. Justices’ courts in municipalities are inferior courts which may be created by act of the legislature, and the fact that the legislature in the general judiciary article of the Code of Civil Procedure has provided for the number of justices in cities of over ten thousand inhabitants, but said nothing about the number in municipalities of a less population, shows that it was not the intention of the legislature to interfere, by that act, with existing charters of municipalities of the latter class. The provisions of the general law for the incorporation of municipalities on this subject differ for the different classes of such corporations, and apply to them only when they have surrendered or abandoned their old charters, and elected to incorporate under such general law.
Writ discharged, and prisoner remanded.